DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ratti in view of Hsu.
	There is disclosed in Ratti an automated beverage device, comprising: an ice cube meter, the ice cube meter being used for providing rationed ice cubes; at least one beverage supply device 2, 41, the beverage supply device being used for providing a rationed beverage; at least one robotic arm 1a, 1b, a free end of the robotic arm clamping a hand-shake cup 14 for using the hand-shake cup to take up the ice cubes provided by the ice cube meter and the beverage provided by the beverage supply device, and then shaking and mixing and pouring into a beverage cup 15 of a plurality of beverage cups placed and conveyed on a feed conveyor belt 4; an automatic cup feeder 9 
	Hsu discloses, in an automated beverage device, a plurality of feeders 62 disposed on a side of a cup feed conveyor belt 13 for adding ingredients into a beverage cup 32 containing beverage from beverage supply device 20 and ice cubes from ice cube meter 63; and a sealing machine 80 (figs. 2, 3) disposed at an end of the conveyor belt for providing a sealing film 321 (fig. 1, para. 0032) to the rim of the beverage cup.
	It would have been obvious to one skilled in the art to provide the automated device of Ratti with the plurality of feeders disclosed in Hsu, in order to provide additional flavoring to a beverage cocktail.
	 In regards to claim 10, it would have been obvious to one skilled in the art to provide the automated device of Ratti with the sealing machine disclosed in Hsu, in order to protect a finished beverage within the cup.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ratti in view of Hsu as applied to claims above, and further in view of Carignan et al.
	Carignan discloses that it is known in the art to make use of a labelling machine (para. 0316) to label the contents of a beverage cup.
	It would have been obvious to one skilled in the art to provide the automated device of Ratti, as modified by Hsu, with the labelling machine taught in Carignan, in order to inform a user as to the contents of a finished beverage cocktail.
Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art references to Ezagui, Jain et al. and Jennings et al. are cited for their disclosure of the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINALD ALEXANDER/
Examiner
Art Unit 3761